—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a conservation assistant for a museum for failing to follow the employer’s established policies with respect to the transportation of expensive artwork to and from museum donors. Claimant had previously been verbally warned regarding lapses in the delivery procedure. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits upon the ground that his employment was terminated due to misconduct. Inasmuch as claimant acted contrary to the employer’s established policy and such conduct was potentially detrimental to the employer’s best interest, substantial evidence supports the Board’s decision finding that claimant engaged in disqualifying misconduct (see, Matter of Hartman [Roslyn Sav. Bank—Commissioner of Labor], 257 AD2d 878; Matter of Guibert [Commissioner of Labor], 254 AD2d 661). Although the Board reversed a decision of the Administrative Law Judge in claimant’s favor, it is well established that the Board is free to resolve credibility issues differently from the Administrative Law Judge (see, Matter of Lugo [Milford Mgt.—Commissioner of Labor], 251 AD2d 742, appeal dismissed 92 NY2d 939, lv denied 92 NY2d 819). Claimant’s remaining contentions have been reviewed and found to be unpersuasive.
*857Cardona, P. J., Mercure, Crew III, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.